272 S.W.3d 431 (2008)
STATE of Missouri, Respondent,
v.
Darryl SMALLWOOD, Appellant.
No. ED 90071.
Missouri Court of Appeals, Eastern District, Division Three.
November 18, 2008.
Maleaner R. Harvey, St. Louis, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, for respondent.
Before ROBERT G. DOWD, JR. P.J., and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Darryl Smallwood ("Defendant") appeals from the judgment upon his conviction by a jury of trafficking in the second degree, Section 195.223, RSMo 2000, for which Defendant was sentenced as a persistent offender and a persistent drug offender to twenty years' imprisonment. Defendant *432 contends the trial court abused its discretion in (1) overruling Defendant's request for a mistrial when the prosecutor announced in front of the jury that a defense witness had an outstanding warrant for her arrest and stated the sheriff's deputy may want to take her into custody, (2) excluding the testimony of Defendant's sister at trial, and (3) in permitting, over Defendant's objection, the prosecutor to elicit testimony from Defendant during cross-examination about his prior sentences and the range of punishment if he was convicted in the present case.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).